By the Court,

Paine, J.
The single question presented on this appeal is, whether, in a judgment of foreclosure and sale, where some of the instalments are yet to become due, it is necessary to insert the provisions of the statute, that if the money is paid before sale, the proceedings should be stayed. The point has been decided in fhe affirmative by this court, in Howe vs. English, 6 Wis., 262, and that decision was again followed in Wood et al. vs. Trask et al., 7 id., 566. And whatever might be the opinion of the court as now constitu*371ted, were the question now first presented, yet we do not feel inclined to disturb an express decision of the court upon a matter which is only one of form. Having been decided, if is as easy for attorneys to conform to that decision in drawing their judgments, as to follow any other established form. And if, whenever a change occurs upon the bench, prior decisions upon questions of practice should be changed to suit the opinions of new judges, the practice never would be settled.
The judgment is reversed with costs and the cause remanded, with directions to enter a judgment in accordance with this opinion.